Judgment and award of costs vacated and the case remitted to the trial court for the hearing and disposition of the issues other than those framed for submission to the jury, without costs of this appeal to either party. Held, that the direction of the trial court that the defendant’s counterclaim be dismissed was equivalent to a direction that the jury find the *941issues then tried in favor of the plaintiff, and that the further direction that the counterclaim be dismissed, with costs, was premature. All concurred.